ORDER

PER CURIAM.
Appellant, City of St. Louis, appeals the Final Award of the Labor and Industrial Relations Commission awarding compensation to respondent, Robert Quiel (“employee”), after employee suffered a heart attack arising out of and in the course of his employment as a firefighter. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law appears. As we further find no jurisprudential purpose would be served by a written *121opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b). A memorandum setting forth the reasons for our decision is provided solely for the use of the parties involved.